Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 1 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 2 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 3 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 4 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 5 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 6 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 7 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 8 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                   Page 9 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 10 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 11 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 12 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 13 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 14 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 15 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 16 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 17 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 18 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 19 of 20
Case 19-24954   Doc 26   Filed 09/04/19 Entered 09/04/19 13:50:40   Desc Main
                                  Page 20 of 20
